NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-11851

 PETERBOROUGH OIL COMPANY, LLC vs. DEPARTMENT OF ENVIRONMENTAL
                           PROTECTION.



            Worcester.    October 8, 2015. - June 6, 2016.

 Present:     Gants, C.J., Spina, Cordy, Botsford, Duffly, Lenk, &
                              Hines, JJ.


Hazardous Materials. Oil and Gas. Department of Environmental
     Protection. Statute, Construction. Administrative Law,
     Agency's interpretation of regulation. Regulation.
     Massachusetts Oil and Hazardous Material Release Prevention
     Act.



     Civil action commenced in the Superior Court Department on
August 27, 2013.

     The case was heard by William F. Sullivan, J., on motions
for summary judgment.

     The Supreme Judicial Court granted an application for
direct appellate review.


     Robert D. Cox, Jr., for the plaintiff.
     Eric S. Brainsky for Independent Oil Marketers Association
of New England.
     Maryanne Reynolds, Assistant Attorney General, for the
defendant.
     Edward J. DeWitt, for Association to Preserve Cape Cod,
amicus curiae, submitted a brief.
     Donald D. Cooper, for LSP Association, Inc., amicus curiae,
                                                                      2


submitted a brief.


     DUFFLY, J.    After a spill of hazardous materials within a

specified radius of a public water supply, Department of

Environmental Protection (DEP) regulations require that those

deemed to be liable undertake cleanup and monitoring actions to

ensure the spill does not pose a danger to that water supply.

See 310 Code Mass. Regs. §§ 40.0801, 40.0810, 40.0993(3)(a)

(2014); 40.1030(2)(e) (2015).    An exemption promulgated in 2007,

however, exempts "oil" from some of these requirements when

other enumerated requirements are met.     See 310 Code Mass. Regs.

§ 40.0924(2)(b)(3)(a) (2014) (oil exemption).     The DEP's

definition of the term "oil" in this "oil exemption" is at the

heart of this lengthy litigation between DEP and Peterborough

Oil Company, LLC (Peterborough).

     Peterborough owns a property, now vacant, in Athol, where

it operated a gasoline station for more than ten years.1       The

property is located within a protection area for public water

supply wells.     In 1994, a release of leaded gasoline that

originated from a subterranean gasoline storage tank was

detected in soil on the site.    Since then, DEP has required

Peterborough to undertake supervised cleanup and monitoring

activities at the site.     In 2008, shortly after the oil

     1
       The facts are drawn from the undisputed facts in the
summary judgment record.
                                                                    3


exemption was established, Peterborough submitted a revised

remediation plan to DEP, stating that further remediation was

not required because the entirety of the leaded gasoline spilled

falls within the definition of "oil" for purposes of the

exemption.   In 2011, DEP audited the site and issued a notice to

Peterborough that the revised remediation plan did not comply

with departmental requirements.   The DEP explained that the

meaning of "oil" in the exemption does not include gasoline

additives such as lead.   According to DEP, "oil" within the

exemption refers only to the petroleum hydrocarbons naturally

occurring in oils, but not to any additives such as lead.    A

spill of leaded gasoline, therefore, could not be completely

excluded from further remediation under the "oil exemption."

The DEP denied Peterborough's request for reconsideration.

    Peterborough thereafter filed an action in the Superior

Court seeking declaratory and injunctive relief, contending that

DEP's interpretation of its regulation was incorrect.

Concluding that DEP's interpretation was reasonable, a Superior

Court judge granted its motion for summary judgment, and issued

a judgment declaring that "oil" within the meaning of the oil

exemption is limited to petroleum hydrocarbons and does not

include gasoline additives such as lead; the judge denied

Peterborough's cross motions for summary judgment and injunctive
                                                                    4


relief.2   Peterborough appealed, and we granted its petition for

direct appellate review.   We conclude that DEP's interpretation

of its regulation is reasonable, and affirm the judgment.3

     Discussion.   A declaratory judgment may be sought in "any

case in which an actual controversy has arisen."   See G. L.

c. 231A, § 1.   The requirement that there be an "actual

controversy" should be construed liberally.    See Gay & Lesbian

Advocates & Defenders v. Attorney Gen., 436 Mass. 132, 134

(2002).    An "actual controversy" may exist without final agency

action, on the basis of an allegation that an improper agency

interpretation of a regulation will harm the plaintiff.    See

Santana v. Registrars of Voters of Worcester, 384 Mass. 487, 493

(1981), S.C., 390 Mass. 353 (1983), citing Massachusetts Ass'n

of Indep. Ins. Agents & Brokers, Inc. v. Commissioner of Ins.,

373 Mass. 290, 293 (1977).   Because none of the material facts

are disputed, and Peterborough challenges whether DEP's

interpretation of its regulation is correct as a matter of law,

declaratory relief is appropriate here.


     2
       The parties agree that if the oil exemption is not
applicable, Peterborough Oil Company, LLC (Peterborough), will
be required to engage in ongoing remediation efforts because of
the presence of lead in the ground.
     3
       We acknowledge the amicus brief in support of
Peterborough that was submitted by the Independent Oil Marketers
Association of New England; and the amicus briefs submitted by
LSP Association, Inc., and by the Association to Preserve Cape
Cod.
                                                                   5


    1.   Statutory and regulatory framework.   The Massachusetts

Oil and Hazardous Material Release Prevention and Response Act,

G. L. c. 21E (act), was enacted in 1983 to ensure the proper

cleanup of sites contaminated with oil and hazardous materials.

See G. L. c. 21E, §§ 1, 3; St. 1983, c. 7, § 5.   The act grants

DEP broad authority over cleanup of these contaminated sites.

See G. L. c. 21E, § 3.   "Oil" is defined under the act as

    "insoluble or partially soluble oils of any kind or origin
    or in any form, including, without limitation, crude or
    fuel oils, lube oil or sludge, asphalt, insoluble or
    partially insoluble derivatives of mineral, animal or
    vegetable oils and white oil. The term shall not include
    waste oil, and shall not include those substances which are
    included in 42 U.S.C. [§ ] 9601(14)."4 (Emphasis added).

G. L. c. 21E, § 2.   In addition, to excluding from the

definition of "oil" "substances which are included in 42 U.S.C.

[§] 9601(14)," "oil" is explicitly excluded from the definition

of "hazardous material" under the act.   The act provides that a

"hazardous material" is a

    "material including but not limited to, any material, in
    whatever form, which, because of its quantity,
    concentration, chemical, corrosive, flammable, reactive,
    toxic, infectious or radioactive characteristics, either
    separately or in combination with any substance or
    substances, constitutes a present or potential threat to

    4
       The Federal Comprehensive Environmental Response,
Compensation, and Liability Act, 42 U.S.C. §§ 9601-9675 (2012),
(CERCLA) was enacted to address similar concerns involving
cleanup of hazardous waste contamination as the Massachusetts
Oil and Hazardous Material Release Prevention and Response Act,
G. L. c. 21E. See Martignetti v. Haigh-Farr Inc. 425 Mass. 294,
321 (1997); Griffith v. New England Tel. & Tel. Co. 414 Mass.
824, 827 (1993), S.C., 420 Mass. 365 (1995).
                                                                   6


     human health, safety, welfare, or to the environment, when
     improperly stored, treated, transported, disposed of, used,
     or otherwise managed. The term shall not include oil."
     (Emphasis added).

G. L. c. 21E, § 2.

     To implement the cleanup process required under the act,

G. L. c. 21E, § 3 (b), DEP promulgated regulations known as the

Massachusetts Contingency Plan (MCP).   See 310 Code Mass. Regs.

§ 40.0001 (2014).    The definitions of "oil" in the MCP is

identical to the definition of oil in the act.    See G. L.

c. 21E, § 2; 310 Code Mass. Regs. § 40.0006 (2014).

     The MCP creates a multiphased assessment and cleanup

process whereby a contaminated site can reach either a

"temporary" or a "permanent" solution, as determined by DEP.

See 310 Code Mass. Regs. §§ 40.0006(2), 40.0006(12).     A

temporary solution means that the site has achieved a

substantial elimination of hazardous material, but monitoring

and mitigation efforts may remain ongoing indefinitely.5      A

permanent solution means that, having been remediated, the site

creates a condition of no significant risk to health, safety,




     5
       A temporary solution "means any measure or combination of
measures which will, when implemented, eliminate any substantial
hazard which is presented by a disposal site or by any oil
and/or hazardous material at or from such site in the
environment until a Permanent Solution is achieved." 310 Code
Mass. Regs. § 40.0006 (2015).
                                                                    7


public welfare, and the environment.6    See 310 Code Mass. Regs.

§ 40.0006(12).

     The MCP also establishes additional cleanup requirements

for sites where discharges pose a risk to a public water supply.

See 310 Code Mass. Regs. § 40.0924.     These requirements apply

within two distinct zones:   Zone I establishes a narrow,

protective radius immediately surrounding the water supply; Zone

II encompasses a larger area to address the risk that in extreme

conditions, water from that location might enter the public

water supply.7   Peterborough's site is located within a Zone II

protective area.   Under the oil exemption, DEP may assume that

there is no risk of unacceptable levels of contaminants seeping

into a public water supply from a Zone II spill where the

"[c]ontaminiation is limited to oil," and when other enumerated

site conditions (effecting the likelihood of contaminants



     6
       A permanent solution "means a measure or combination of
measures which will, when implemented, ensure attainment of a
level of control of each identified substance of concern at a
disposal site or in the surrounding environment such that no
substance of concern will present a significant risk of damage
to health, safety, public welfare, or the environment during any
foreseeable period of time." 310 Code Mass. Regs. § 40.0006.
     7
       The Massachusetts Contingency Plan (MCP) defines Zone I
as "the area within the protective radius surrounding a public
water supply well or wellfield" and Zone II as "that area of an
aquifer which contributes water to a well under the most severe
pumping and recharge conditions that can be realistically
anticipated." 310 Code Mass. Regs. § 40.0006.
                                                                   8


reaching the water supply) are met.8   See 310 Code Mass. Regs.

§§ 40.0924(2)(b)(3)(a), 40.0926(8) (2014).

     Before creating the oil exemption, DEP conducted studies of

the hazards posed by different chemicals released in soil and

groundwater.   These studies showed that petroleum hydrocarbons

are biodegradable and do not tend to travel through soil once

released.   Thus, DEP determined that if released within a

certain radius of a water supply, and where other conditions

were met, petroleum hydrocarbons would not tend to seep into

that water supply.   Based on the foregoing, DEP concluded that

petroleum hydrocarbons pose a low safety risk to the public

water supply when spilled within a specified radius of a

potential water supply.   The DEP, therefore, interprets the oil

     8
       Title 310 Code Mass. Regs. § 40.0926(8) (2014) provides
that "[n]o exposure potential" exists as to sites described in
310 Code Mass. Regs. § 40.0924(2)(b)3 if, in addition to the
restriction that "the contamination is limited to 'oil,'" these
conditions are met:

          "(a) Demonstration of source elimination or control at
     the disposal site as described in 310 [Code Mass. Regs.
     §] 40.1003(5); (b) Demonstration of diminishing contaminant
     concentrations throughout the horizontal and vertical
     extent of the plume; (c) Demonstration that contaminant
     concentrations are not detected at or above analytical
     limits appropriate for a GW-1 area [groundwater near a
     public water supply] at the downgradient edge of the plume,
     at least 1,000 feet from the Public Water Supply well; and
     (d) The demonstrations pursuant to 310 [Code Mass. Regs.
     §] 40.0926(8)(b) and (c) are confirmed by a minimum of two
     years of quarterly groundwater monitoring conducted after
     the termination of any Active Remedial System and after the
     achievement of such contaminant concentrations."
                                                                      9


exemption to include only petroleum hydrocarbons.9

     2.   Statutory language.   Peterborough contends that the act

plainly and unambiguously includes leaded gasoline in its

definition of "oil."   See G. L. c. 21E, § 2.   On this view,

Peterborough maintains that DEP erred in rejecting

Peterborough's revised remediation plan.

     As with any statute, we review questions concerning the

meaning of an agency's enabling statute de novo.     See Commerce

Ins. Co. v. Commissioner of Ins., 447 Mass. 478, 481 (2006).     If

the meaning of a term is clear in the plain language of a

statute, we give effect to that language as the clearest

expression of the Legislature's purpose.   See Goldberg v. Board

of Health of Granby, 444 Mass. 627, 632-633 (2005).     If,

however, the statutory language is "sufficiently ambiguous to

support multiple, rational interpretations," Biogen IDEC MA,

Inc. v. Treasurer & Receiver Gen., 454 Mass. 174, 186 (2009),

citing Goldberg v. Board of Health of Granby, 444 Mass. 627, 633


     9
       "Oil" is frequently understood in terms of its chemical
composition of petroleum hydrocarbons. See Chambers Dictionary
of Science and Technology 807, 854 (1999); McGraw-Hill
Dictionary of Scientific and Technical Terms 1466, 1569 (6th ed.
2003). See also Environmental Science Deskbook §§ 2:58, 3:84
(Conrad, ed. 2014) (stating that petroleum products are category
of petroleum hydrocarbons, and various fuel oils result from
process of creating fractions of petroleum hydrocarbons).
Standard dictionaries of the English language define "oil"
similarly. See, e.g., Webster's New Universal Unabridged
Dictionary 1346, 1449 (2003); American Heritage Dictionary of
the English Language 1257, 1355 (3d ed. 1992).
                                                                    10


(2005), we look to "the cause of [the statute's] enactment, the

mischief or imperfection to be remedied and the main object to

be accomplished, to the end that the purpose of its framers may

be effectuated" (citation omitted).    Entergy Nuclear Generation

Co. v. Department of Envtl. Protection, 459 Mass. 319, 329

(2011).    While the "duty of statutory interpretation is for the

courts . . . an administrative agency's interpretation of a

statute within its charge is accorded weight and deference . . .

Where the [agency's] statutory interpretation is reasonable

. . . the court should not supplant [its] judgment" (citations

omitted).   Dowling v. Registrar of Motor Vehicles, 425 Mass.
523, 525 (1997), quoting Massachusetts Med. Soc'y v.

Commissioner of Ins., 402 Mass. 44, 62 (1988).    "Our deference

is especially appropriate where, as here, the statutes in

question involve an explicit, broad grant of rule-making

authority."   Goldberg v. Board of Health of Granby, supra at

634.    See Dowell v. Commissioner of Transitional Assistance,

613B614 (1997).

       In support of its claim that DEP's understanding of the

term "oil" is incorrect under the plain language of the act,

Peterborough argues that the statutory definition of "oil" is

broad, encompasses any type of fuel or crude oil, and explicitly

defines gasoline as a "partially soluble" "fuel oil" derived

from a "mineral" oil.    This argument, however, does not take
                                                                     11


into account that the statute then excludes from the definition

of "oil" a list of substances, identified as "hazardous" under

§ 9601(14) of the Federal Comprehensive Environmental Response,

Compensation, and Liability Act, 42 U.S.C. §§ 9601-9675 (2012)

(CERCLA).    See G. L. c. 21E, § 2.   Lead is included on one of

the CERCLA lists of hazardous substances, see 40 C.F.R. § 302.4

(2015), and therefore is excluded from the act's definition of

"oil."   See G. L. c. 21E, § 2.

    While it distinguishes between "oil" and "hazardous

substances," the act does not explain how a hazardous substance

intermixed with an oil should be treated.    For our purposes, it

does not specify how to treat the lead in leaded gasoline, where

lead is "hazardous," but other parts of the mixture fall within

the oil exemption.   This ambiguity is not resolved by the

reference in the act to CERCLA's definition of hazardous

materials.

    CERCLA's definition of hazardous materials contains a so-

called "petroleum exclusion" explicitly providing that petroleum

may be excluded from certain cleanup requirements.    See 42

U.S.C. § 9601(14).   Leaded gasoline has been understood to fall

within this "petroleum exclusion," albeit that lead is a

hazardous substance, because of CERCLA's use of the term

"petroleum."   See, e.g., Wilshire Westwood Assocs. v. Atlantic

Richfield Corp., 881 F.2d, 801, 803-804 (9th Cir. 1989).       The
                                                                    12


act, however, does not incorporate CERCLA's "petroleum

exclusion."   To the contrary, the act's definition of oil does

not use the term "petroleum," and does not define "oil" by

reference to the definition of "petroleum" in CERCLA.     On its

face, the language defining "oil" in the act incorporates only

that portion of the CERCLA definition that enumerates materials

that are "hazardous substances."   The act's definition of "oil"

does not explicitly incorporate CERCLA's exceptions to its

enumeration of "hazardous materials."   Indeed, the oil

definition does not use the term "hazardous substance."

    The act as a whole also creates greater liability for

cleanup of oil spills than does CERCLA.   See Griffith v. New

England Tel. & Tel. Co. 414 Mass. 824, 830 (1993).     Nothing in

the act's language suggests that its definition of "oil" is

meant to be coextensive with that of CERCLA, or to include

CERCLA's exclusions of certain hazardous substances.    See Id. at

829-830.   We therefore do not agree that the act unambiguously

incorporates CERCLA's "petroleum exclusion."   See ACME Laundry

Co. v. Secretary of Envtl. Affairs, 410 Mass. 760, 771 (1991),

quoting Globe Newspaper Co. v. Boston Retirement Bd., 388 Mass.
427, 432-433 (1983) (declining to interpret act in light of

CERCLA because differences in language represent "a decision to

reject the legal standards embodied or implicit in" CERCLA).

See also DaRosa v. New Bedford, 471 Mass. 446, 452 (2015);
                                                                   13


Martignetti v. Haigh-Farr Inc., 425 Mass. 294, 321 (1997)

(differences in statutory language require differing

applications of similar provisions in CERCLA and act).

Accordingly, we are unable to read into the statutory language a

plain indication that the Legislature meant to include leaded

gasoline within the definition of "oil," where the definition

also provides that lead is not an "oil."

    3.   Legislative intent.   Because the statutory language is

ambiguous, we turn to consideration of the legislative intent.

See Entergy Nuclear Generation Co. v. Department of Envtl.

Protection, supra at 329.

    The act "was drafted in a comprehensive fashion to compel

the prompt and efficient cleanup of hazardous material,"

Taygeta Corp. v. Varian Assocs., 436 Mass. 217, 223 (2002).

"The purpose of the MCP is, among other things, to 'provide for

the protection of health, safety, public welfare and the

environment. . . .'"   Bank v. Thermo Elemental Inc., 451 Mass.
638, 653 (2008), quoting 310 Code Mass. Regs. § 40.0002 (1995).

    The act requires DEP to promulgate regulations to identify,

assess, and mitigate sites where there has been a release of

hazardous materials, and to establish standards for compliance

with cleanup requirements.   See G. L. c. 21E, §§ 3A (d), (g).

In promulgating these standards, the act requires DEP to

"eliminate any substantial hazard to health, safety, public
                                                                      14


welfare, or the environment which is presented by the site or by

any oil or hazardous materials at or from the site in the

environment."   G. L. c. 21E, § 3A (f).

    In light of the act's purpose to compel the cleanup of

hazardous material, and the legislative mandate that DEP ensure

compliance with that purpose, interpreting leaded gasoline

entirely as an "oil" would stretch the meaning of the "oil

exemption" to the point that it would become virtually a

nullity.    In particular, under such an expanded definition, any

hazardous material mixed with oil would appear to qualify for

less stringent treatment under the oil exemption.    Such an

interpretation would eviscerate the legislative purpose.       See,

e.g., Mullally v. Waste Mgt. of Mass., Inc., 452 Mass. 526, 531

(2008) (statutory construction should not "frustrate the general

beneficial purposes of the legislation" [citations omitted]);

Watros v. Greater Lynn Mental Health & Retardation Ass'n, 421
Mass. 106, 113 (1995) ("strictly literal reading" of statute

should not be adopted if result would "thwart or hamper the

accomplishment of the statute's obvious purpose").

    4.     Creation of the oil exemption.   Furthermore, the

history of DEP's drafting of the "oil exemption" is instructive

as to its view, at the time the exemption was enacted, that the

lead in leaded gasoline was not included within the definition

of "oil."   The DEP created the oil exemption based on concern
                                                                   15


that very few sites had achieved a permanent solution after

gasoline spills.     The DEP, therefore, conducted studies at

contaminated sites to determine the reason for the low rate of

permanent resolution.    Through these studies, DEP determined

that, in part, the reason for the low remediation rate was the

manner in which the risk assessment to determine whether a

temporary or a permanent solution was available at a particular

site was conducted.

    Under the MCP, DEP determines risk to a public water supply

by assessing the concentrations of specific substances, defined

by their chemical properties and composition, in the soil near a

contaminated site.    See 310 Code Mass. Regs. §§ 40.0902(2)(a),

40.0904, 40.0924(2)(b)(3)(a), 40.0996 (2014).     Where

concentrations of individual substances of particular concern

exceed certain levels, a "permanent" solution at a given site is

not achievable unless and until those concentrations can be

reduced to specified limits.    See 310 Code Mass. Regs.

§ 40.1040(1)(a) and (2)(b) (2015).    Prior to DEP's promulgation

of its exemption, the MCP deemed contamination by petroleum

hydrocarbons (found in every gasoline spill) as hazardous to the

public water supply, without factual demonstration that

petroleum hydrocarbons actually posed a threat to the safety of

drinking water.

    The DEP's studies showed that petroleum hydrocarbons had
                                                                     16


unique properties.    For example, if spilled in soil within a

specified area near a potential water supply, the petroleum

hydrocarbons did not appear to seep into that water supply.         The

DEP concluded this was because they were biodegradable, tended

to be relatively stationary, and did not move through soil

toward groundwater.    Therefore, DEP concluded, petroleum

hydrocarbons were unlikely to contaminate the drinking supply if

released within a distance equating to the Zone II radius of a

possible water supply, if all other necessary site conditions

were met.

    As a result of these studies, DEP created the "oil

exemption" as a narrow exemption limited to petroleum

hydrocarbons.   The exemption applied to Zone II sites (known as

GW-1 areas) whose groundwater is located within a potential

drinking water source area, but where spill contamination is

limited to petroleum hydrocarbons.    See 310 Code Mass. Regs.

§§ 40.0924(2)(b)(3)(a); 40.0932(4)(a)-(b) (2014).

    5.   DEP's interpretation of the oil exemption.     In DEP's

view, limiting the oil exemption to petroleum hydrocarbons

comports with the legislative mandate while providing

flexibility in remediation efforts of hazardous spills.      Only

petroleum hydrocarbons have been shown not to present a

"significant risk of harm to health, safety, public welfare, or

the environment during any foreseeable period of time," assuming
                                                                     17


other required conditions for a "permanent" solution are met.

See 310 Code Mass. Regs. § 40.0006.    Expanding the definition to

include contaminants either known to be hazardous, or whose

properties are less understood, would contravene the legislative

mandate.   See 310 Code Mass. Regs. § 40.0007(1) (2014) (MCP

"shall be construed to effectuate the purposes of" act).

    "An agency's interpretation of its own regulation and

statutory mandate will be disturbed only 'if the "interpretation

is patently wrong, unreasonable, arbitrary, whimsical, or

capricious."'"   Box Pond Ass'n v. Energy Facilities Siting Bd.,

435 Mass. 408, 416 (2001), quoting TBI, Inc. v. Board of Health

of N. Andover, 431 Mass. 9, 17 (2000).

    Although the statutory and regulatory definition of "oil"

does not explicitly reference the term "petroleum hydrocarbons,"

DEP consistently has interpreted the oil exemption to apply only

to petroleum hydrocarbons.    When it issued the proposed

exemption for public comment, DEP termed the exemption

"Petroleum Hydrocarbons in GW-1 Areas, 40.0924(2)(b)(3)."       No

comments apparently were received indicating confusion over the

term "petroleum hydrocarbons" in this context.    One comment

indicated that the industry understood the term as a technical

term for "oil," which excluded gasoline additives.    That comment

stated, "Proposal should not be limited to [o]il; it should

extend to additives . . . .    The limitation to [o]il is likely
                                                                    18


to exclude all gasoline and many fuel oil releases."     In

response, DEP clearly explained that the exclusion was not

intended to include "all gasoline," stating the "proposal was

not extended to additives."

     Risk assessment under the MCP requires DEP to examine the

concentrations of specific substances, defined by their chemical

properties and composition, in the public water supply.       See 310

Code Mass. Regs. §§ 40.0902(2)(a), 40.0904, 40.0924, 40.0996.

The oil exemption appears in the portion of the regulatory

scheme governing response actions to contamination on the basis

of risks posed by specific chemicals.   310 Code Mass. Regs.

§ 40.0924(2)(b)(3)(a).   Because the regulatory scheme relies on

distinctions between substances on the basis of chemical

composition, DEP's decision to interpret "oil" similarly, as

defined with reference to its chemical composition, is

reasonable.10   See Simmons v. State Examiners of Electricians,


     10
       Peterborough challenges the interpretation of the
Department of Environmental Protection (DEP) in part because DEP
uses a less technical definition of "oil" in some other sections
of the MCP, not related to spill cleanup near public water
supplies. Where a term's definition is generally applicable
throughout a statute, that term nonetheless may be interpreted
differently for purposes of a particular section, if the context
so requires. See Banushi v. Dorfman, 438 Mass. 242, 244-245
(2002); Care & Protection of Jeremy, 419 Mass. 616, 622 (1995).
Because the MCP creates additional cleanup requirements near
public water supplies, and requires DEP to analyze these
requirements on the basis of narrow and technically defined
distinctions between chemical substances, DEP can reasonably use
a narrow and technical definition for purposes of these
                                                                  19


395 Mass. 238, 243 (1985) ("If a word or phrase has a technical

or specialized meaning, this court will adopt that meaning in

its construction of the statute").

    The DEP's more narrow interpretation advances its mandate

to ensure the cleanup of spills posing a threat to public health

and safety, while reasonably permitting less stringent

remediation based on the scientific studies it conducted

concerning the observed levels of contamination in the public

water supply.   See Northeast Energy Partners, LLC v. Mahar

Regional Sch. Dist., 462 Mass. 687, 693 (2012) ("General

expressions may be restrained by relevant circumstances

showing . . . intent that they be narrowed and used in a

particular sense" [citation omitted]).   Peterborough's proffered

interpretation, by contrast, would require treatment of

hazardous substances such as lead, as though they were not

hazardous.   The DEP's interpretation that the oil exemption does

not exempt hazardous fuel additives from cleanup requirements

reasonably furthers the legislative purpose, and ensures that

DEP will exempt from cleanup requirements only those substances

that do not pose the very risks the MCP is designed to mitigate.

See Malloch v. Hanover, 472 Mass. 783, 791 (2015) ("We interpret

separate sections of statutes as a whole to produce internal

consistency, . . . and to give a 'rational and workable effect'"


additional requirements.
                                                                20


[citations omitted]); 310 Code Mass. Regs. § 40.0002(1)(a)(1)

(2014) (MCP provides "for the protection of health, safety,

public welfare and the environment)."

                                   Judgment affirmed.